Fourth Court of Appeals
                                      San Antonio, Texas
                                               April 8, 2019

                                          No. 04-19-00173-CV

                    IN RE KERRVILLE LODGING, LLC d/b/a Econolodge

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On March 25, 2019, relator filed a petition for writ of mandamus. This court believes a
serious question concerning the mandamus relief sought requires further consideration. See TEX.
R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than April 24, 2019. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

           It is so ORDERED on April 8, 2019.



                                                                               PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 181053B, styled Kerrville Lodging, LLC, d/b/a Econolodge and Jayram,
LLC v. Great American Insurance Group, pending in the 198th Judicial District Court, Kerr County, Texas, the
Honorable Rex Emerson presiding.